UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 8, 2016 CIVEO CORPORATION (Exact name of registrant as specified in its charter) British Columbia, Canada 1-36246 98-1253716 (State or Other Jurisdiction of (Commission File (I.R.S. Employer Identification No.) Incorporation or Organization) Number) Three Allen Center 333 Clay Street, Suite 4980 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant
